DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/23/20 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a water or lipid level of skin" in line 7. This is vague as it is unclear if this is a same or different limitation than the “a water and a lipid level of skin” in line 1.
Claims 2-12 are rejected for inheriting the same deficiencies as claim 1.
Claim 13 recites the limitation "a water or lipid level of skin" in line 7. This is vague as it is unclear if this is a same or different limitation than the “a water and a lipid level of skin” in line 2.
Claim 14 is rejected for inheriting the same deficiencies as claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strohmann et al. (U.S. Pub. 2018/0276443 hereinafter “Strohmann”).
Regarding claim 1, Strohmann discloses a system (e.g. 102) for determining a water or lipid level of skin (e.g. ¶142), the system (e.g. 102) comprising: at least two electrodes (e.g. 1806a, 1806b) suitable for contacting skin (e.g. ¶142); and a signal generator (e.g. ¶142; “off-chip circuitry providing excitation frequencies”) configured to generate an electrical signal at a frequency across the at least two electrodes (e.g. ¶142; “Use of a plurality of different sensor excitation frequencies allows a spectrum of effective dielectric permittivities to be determined over a range of frequencies”), wherein the system is configured to: measure a permittivity between the at least two electrodes (e.g. ¶142); and determine a water or lipid level of skin based on the measured permittivity and the frequency of the electrical signal (e.g. ¶142; “determine hydration, dryness and oiliness”).
Regarding claim 2, Strohmann further discloses wherein the signal generator is configured to generate an electrical signal at a first frequency in a first frequency range and the system is configured to determine a water level of skin based on the measured permittivity when the frequency of the signal is the first frequency (e.g. ¶142; “Use of a plurality of different sensor excitation frequencies allows a spectrum of effective dielectric permittivities to be determined over a range of frequencies”).
Regarding claim 5, Strohmann further discloses wherein the signal generator is configured to generate an electrical signal at a second frequency in a second frequency range and the system is configured to determine a lipid level of skin based on the measured permittivity when the frequency of the signal is the second frequency (e.g. ¶142; “Use of a plurality of different sensor excitation frequencies allows a spectrum of effective dielectric permittivities to be determined over a range of frequencies”).  
It is noted that the claim is written in an open-ended comprising fashion and does not preclude the use of more than two frequencies.
Regarding claim 6, Strohmann further discloses wherein the second frequency range is different to the first frequency range (e.g. ¶142; “plurality of different frequencies”). 
Regarding claim 8, Strohmann further discloses wherein the system is configured to measure the permittivity at a plurality of frequencies to acquire a plurality of permittivity measurements (e.g. ¶142; “plurality of different frequencies to get plurality of different permittivity measurements”).
Regarding claim 9, Strohmann further discloses wherein the system is configured to determine a water or lipid level of skin by determining an average water or lipid level of skin from the plurality of permittivity measurements (e.g. ¶142).
Regarding claim 10, Strohmann further discloses wherein the system is configured to: compare the measured permittivity to one or more predefined profiles describing the manner in which skin permittivity varies with frequency (e.g. ¶¶32, 142); and determine a water or lipid level of skin based on the comparison of the measured permittivity and the frequency of the radio frequency signal (e.g. ¶142).
Regarding claim 11, Strohmann further discloses wherein the system is further configured to: determine a skin condition based on the determined water or lipid level (e.g. ¶142; “indicate skin condition”).
Regarding claim 12, Strohmann further discloses wherein the system (100) is further configured to: determine a recommendation for a skin treatment based on the determined skin condition (e.g. ¶142; “correct skin condition levels accordingly”).
Regarding claim 13, Strohmann discloses a method of operating a system (e.g. 102) comprising: at least two electrodes (e.g. 1806a, 1806b) suitable for contacting skin (e.g. ¶142); and a signal generator (e.g. ¶142; “off-chip circuitry providing excitation frequencies”) configured to generate an electrical signal at a frequency across the at least two electrodes (e.g. ¶142; “Use of a plurality of different sensor excitation frequencies allows a spectrum of effective dielectric permittivities to be determined over a range of frequencies”), wherein the system is configured to: measure a permittivity between the at least two electrodes (e.g. ¶142); and determine a water or lipid level of skin based on the measured permittivity and the frequency of the electrical signal (e.g. ¶142; “determine hydration, dryness and oiliness”).
Regarding claim 14, Strohmann further discloses a computer program product comprising a computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method as claimed in claim 13 (e.g. ¶5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohmann as applied to claims 1-2, 5-6 and 8-14 above, and further in view of Rutkove et al. (U.S. Pub. 2017/0007151 hereinafter “Rutkove”).
Regarding claims 3-4 and 7, Strohmann discloses the claims as shown in detail above, but fails to explicitly state using only two frequencies and further the exact frequencies. However, Rutkove teaches a similar system that utilizes electrodes and two distinct frequencies that are selected from between 35Hz and 20 MHz as set forth in Paragraphs 45, 62, 90, 117 and 145 to provide optimized frequencies for assessing and diagnosing utilizing permittiivity. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the multiple frequencies as taught by Strohmann, with two frequencies selected between 20Hz and 20MHz as taught by Rutkove, since such a modification would provide the predictable results of using two optimized frequencies for assessing and diagnosing the conductivity of the user’s tissue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/           Primary Examiner, Art Unit 3792